DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After-Final amendment filed 5/23/2022 has been entered. Claims 8 and 14 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “instantiate the application on the distributed ledger for the selected concept, wherein a separate channel is automatically created for each client of the one or more clients among the corresponding peer nodes, each channel providing smart contract code execution for the application such that blocks are replicated to a node corresponding to a particular transaction for a client of the one or more clients and not replicated to other non-participating peer nodes; receive a second request from one or clients to register a second application of the plurality of applications with a second distributed ledger for a second selected concept, the second distributed ledger comprising a second peer node for each of the one or more clients; receive, from each client of the one or more clients, a second selection of data elements to be stored in the second distributed ledger; and instantiate the second application on the distributed ledger for the second selected concept, wherein a second separate channel is automatically created for each client of the one or more clients among the corresponding second peer nodes, each second channel providing smart contract code execution for the second application such that blocks are replicated to a second node corresponding to a particular transaction for the client of the one or more clients and not replicated to other non-participating second peer nodes” as recited in independent claims 1, 8 and 14. Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 8 and 14 are allowed. 

Dependent claims 2-7, 9-13, 15-20 are allowed at least by virtue of their dependency from claims 1, 8 and 14, respectively.


	
Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 24, 2022